DETAILED ACTION
	This is a final Office action in response to communications received on 07/05/2022.  Claims 1-20 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment filed 07/05/22 has been entered. 
	Applicant’s arguments on pages 7-9 regarding that external cloud network does not support MPLS is not disclosed as recited in amended independent claim 1 (and also independent claims 6 and 14 that have similar amendments) have been considered, but are moot in light of new grounds of rejection necessitated by the amendments.  
Regarding argument on pages 9-10 that the previous office action does not disclose that control plane updates include a mapping of an MPLS label to an extension header, Examiner respectfully disagrees. Examiner notes that the previous office action states, among other things, that “Song, Fig. 2 and paragraph [0057] depict/disclose a network controller 212 being used for collecting and propagating information used later to forward incoming packets (i.e., control plane updates), while Fig. 5 and paragraph [0090] depict/disclose a datagram that includes a extension header(s) that are mapped to (a stack of) MPLS labels,” that provides a mapping for the corresponding limitation.  As Song, paragraph [0099] further clarifies, in case of routers that are capable of processing Extension Headers, then in a non-limiting example, the control plan configures the router such that an updated label means “forward to x and process Extension Header(s)”.  Taken together, the updates by a control plan to include a mapping of a MPLS label to an extension header is, therefore, disclosed by Song.  Also, for the sake of completeness, Song, paragraph [0078] discloses that NSH is a type of in-network service in MPLS network, which can be supported by encoding some instructions into an MPLS extension header that tells a router to execute a specific function. The rejection is thus, sustained.
Regarding the argument on page 11-12 about processing paths between the MPLS network and the remote VM [in an external cloud network, which is not a LSN] not being disclosed by the references, Examiner notes that the argument is rendered moot by the new grounds of rejection necessitated by the amendments of claim 1 that disclose that the origination external cloud network can be a non-MPLS network.

Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2020/0296033 A1 (hereinafter, "Hill") in view of Pub. No. US 2021/0135986 A1 (hereinafter, "Song") in further view of US 2020/0127913 A1 (hereinafter, "Filsfils").

The instant application is directed to an apparatus and method for routing traffic into an MPLS Network from a cloud network, and is depicted in FIG. 2 of the application which is reproduced on the following page:



    PNG
    media_image1.png
    494
    851
    media_image1.png
    Greyscale





The primary reference of Hill is directed to providing network services across
multiple subnets of a combination of a label switched network and/or a non-label switched network, and is depicted in Fig. 1 of the reference as reproduced on the following page:








    PNG
    media_image2.png
    702
    470
    media_image2.png
    Greyscale




	The secondary reference of Song is directed to methods and devices that add in-network services to a MPLS network that is depicted in a representative manner by Fig. 5 of the reference, which is reproduced on the following page:


    PNG
    media_image3.png
    705
    505
    media_image3.png
    Greyscale



	Another secondary reference of Filsfils is directed to methods and devices that forward packets through a network that includes interworking among different protocol forwarding domains, and is depicted in a representative Figs. 1C and 2B of the reference, which are reproduced on the following page:


    PNG
    media_image4.png
    286
    560
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    302
    585
    media_image5.png
    Greyscale


As to claim 1:
	Hill discloses the limitations of claim 1, as follows:
1. A method comprising: 
sending a request for services from a remote Virtual Machine (VM) in an external cloud network to a multi-protocol label switching (MPLS) network (Hill, Fig. 1 and paragraphs [0029] and [0046] depict/disclose a source computing machine (i.e., a virtualized machine or VM) that is part of an external cloud network (e.g., network 110) sending a request for service (e.g., a CE router requesting firewall services) to a MPLS network (e.g., network 160)); 
establishing a multi-protocol border gateway protocol (MP-BGP) session between the MPLS network and the external cloud network (Hill, paragraph [0002] discloses that edge routers discover and interface with non-MPLS networks outside the MPLS network using BGP protocol with Examiner taking the interpretation that the flavor of BGP is MP-BGP protocol since MPLS network is on one side of the protocol endpoint, and that discovery and interfacing necessarily involves establishing a MP-BGP session before being able to use the MP-BGP protocol); and 
processing paths between the MPLS network and the remote VM (Hill, paragraph [0036] discloses that a PDU is transmitted in accordance with the label switched network routing and forwarding information of the PDU, with Examiner taking the broadest reasonable interpretation (BRI) for processing paths to be interpreted as a transmission of a PDU from a source device to a destination device).  
	Hill doesn’t directly disclose the following limitation of claim 1 (although in the absence of the secondary reference used for the rejection, Examiner is of the opinion that even Hill might have been used to disclose the remaining limitations of claim 1), as follows: 
exchanging control plane updates between the MPLS network and the external cloud network wherein the control plane updates include a mapping of an MPLS label to an extension header;
However, Song, in the same field of endeavor as Hill, discloses the remaining limitations of claim 1, as follows:
exchanging control plane updates between the MPLS network and the external cloud network wherein the control plane updates include a mapping of an MPLS label to an extension header (Song, Fig. 2 and paragraph [0057] depict/disclose a network controller 212 being used for collecting and propagating information used later to forward incoming packets (i.e., control plane updates), while Fig. 5 and paragraph [0090] depict/disclose a datagram that includes a extension header(s) that are mapped to (a stack of) MPLS labels.  See also, Song, paragraph [0099] further clarifies, in case of routers that are capable of processing Extension Headers, then in a non-limiting example, the control plan configures the router such that an updated label means “forward to x and process Extension Header(s)”. Additionally, see also, Hill, Fig. 4 and paragraph [0032] that depict/disclose a PDU format that includes a field with extension headers (e.g., NSH field 420) to specify a service path identifier (SPI), a service index (SI), a next protocol (NP), and at least two context headers (one context header for each service to be applied to the PDU, and one for the MPLS VPN path label for the path between the source and the destination);
Song is combinable with Hill because both belong to the same field of endeavor of providing additional services or interconnections to networks that may not be part of native MPLS networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods disclosed by Hill to include the mechanism for tagging on extension headers to packets transported by MPLS networks as disclosed by Song in order to “support multiple … services [that] refers to functions, applications, or services applied by network devices (e.g., routers) on user traffic” that may not be natively supported by MPLS networks. (see, Song, paragraph [0076]).
Neither Hill nor Song directly supports the following limitation of amended claim 1:
wherein the external cloud network does not support MPLS.
However, Filsfils, in the same field of endeavor as Hill and Song, discloses the following limitation of claim 1, as follows:
wherein the external cloud network does not support MPLS (Filsfils, Fig. 1C and 2B, and paragraph [0090] depict/disclose element depicts that a packet originating from site 151 is a non-MPLS packet, i.e., packet 231 which is a IPv6 packet. In other words, this depicts that the external cloud network does not support MPLS).

Filsfils is combinable with Hill and Song because all three belong to the same field of endeavor of providing services (e.g., forwarding of packets) in multi domain networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods of applying the application of services in a multi domain network as disclosed by Hill and Song to path the possibility of the origination being a non-MPLS external network as disclosed by Filsfils in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 



As to claim 2:
	Hill, Song and Filsfils disclose the limitations of claim 1.  Hill and Song together further disclose limitations of claim 2, as follows:
2. The method of claim 1 wherein processing the paths comprises: 
receiving route information for the MP-BGP session into a virtual routing and forwarding (VRF) context (Hill, paragraph [0003] discloses that each MPLS router maintains a virtual routing and forwarding (VRF) table or forwarding
information base (FIB), for each of a plurality of tenants of the MPLS, i.e., for each MP-BGP session), 
wherein the route information has the extension header appended thereto (Song, Fig. 5 depicts extension headers as part of routing information); 
encoding a data packet with the extension header appended thereto (Song, Fig. 5 depicts a data packet encoded with extension headers); 
mapping the extension header to the MPLS label (Song, Fig. 5 depicts a mapping of extension headers to MPLS labels for an example packet); 
routing the data packet to a remote processor providing the services in the MPLS network in accordance with the MPLS label (Hill, paragraph [0036] discloses that a PDU is transmitted in accordance with the label switched network routing and forwarding information of the PDU).  

As to claim 3:
	Hill, Song and Filsfils disclose the limitations of claim 2.  Hill further discloses the remaining limitations of claim 3, as follows:
3. The method of claim 2 wherein the MP-BGP session is established between an MPLS edge processor and a cloud edge processor (Hill, paragraph [0021] discloses a customer edge router (i.e., cloud edge processor) implementing BGP to communicate with a corresponding service provider network edge device).  

As to claim 4:
	Hill, Song and Filsfils disclose the limitations of claim 1.  Hill further discloses limitations of claim 4, as follows:
4. The method of claim 3 wherein the receiving the route information is based on receipt of an advertisement published by the MPLS edge processor (Hill, paragraph [0031] discloses that a CE router learns of the address of provider edge router via BGP, with the Examiner taking the interpretation that the learning necessarily involves receipt of advertisement published by the edge router).
 

As to claim 5:
	Hill, Song and Filsfils disclose the limitations of claim 1.  Song further discloses the remaining limitations of claim 5, as follows:
5. The method of claim 3 wherein the mapping of the extension header to the MPLS label is accessible by the MPLS edge processor (Song, Fig. 5 and paragraph [0033] depict/disclose a data packet encoded with mapping of extension headers to MPLS label is communicated to a PE router, i.e., the mapping is accessible to a MPLS edge processor).  


As to claim 6:
	Hill discloses the limitations of claim 6, as follows:
6. A method comprising: 
receiving, at a multi-protocol label switching (MPLS) network, a request for services from a Virtual Machine (VM) in an external cloud network, wherein the external cloud network does not support MPLS (Hill, Fig. 1 and paragraph [0046] depict/disclose an edge router (e.g., PE 154) receiving a request for service from a source computing machine (e.g., a virtualized machine or VM) that is part of an external cloud network (e.g., network 110)); 20 4820-3486-7666.12019-1142 / 101900.002326PATENT
establishing a multi-protocol border gateway protocol (MP-BGP) session between the MPLS network and the external cloud network (Hill, paragraph [0002] discloses that edge routers discover and interface with non-MPLS networks outside the MPLS network using BGP protocol with Examiner taking the interpretation that the flavor of BGP is MP-BGP protocol since MPLS network is on one side of the protocol endpoint, and that discovery and interfacing necessarily involves establishing a MP-BGP session before being able to use the MP-BGP protocol); 
sending MP-BGP session updates and next hop routing information to an MPLS edge processor in the MPLS network (Hill, Fig. 4 and paragraph [0031] and [0032] that depict/disclose that a CE router learns of the address of provider edge router via BGP, with the Examiner taking the interpretation that the learning necessarily involves advertisement of MP-BGP updates, and that  depict/disclose a PDU format that includes a field with extension headers (e.g., NSH field 420) to specify a service path identifier (SPI), a service index (SI), a next protocol (NP), and at least two context headers (one context header for each service to be applied to the PDU, and one for the MPLS VPN path label for the path between a source and a destination); and 
advertising the MP-BGP session updates to the external cloud network (Hill, paragraph [0031] discloses that a CE router learns of the address of provider edge router via BGP, with the Examiner taking the interpretation that the learning necessarily involves advertisement of MP-BGP updates).  
Hill doesn’t disclose the following limitation of claim 6, as follows: 
exchanging control plane updates between the MPLS network and the cloud network; 
However, Song, in the same field of endeavor as Hill, discloses the remaining limitations of claim 6, as follows:
exchanging control plane updates between the MPLS network and the external cloud network (Song, Fig. 2 and paragraph [0057] depict/disclose a network controller 212 being used for collecting and propagating information used later to forward incoming packets (i.e., control plane updates are exchanged between various network elements, e.g., MPLS network 160 and cloud network 110));
Regarding claim 6, the same motivation to combine Song with Hill utilized in claim 1 is equally applicable in the instant claim.

Neither Hill nor Song directly supports the following limitation of amended claim 6:
wherein the external cloud network does not support MPLS.
However, Filsfils, in the same field of endeavor as Hill and Song, discloses the following limitation of claim 6, as follows:
wherein the external cloud network does not support MPLS (Filsfils, Fig. 1C and 2B, and paragraph [0090] depict/disclose element depicts that a packet originating from site 151 is a non-MPLS packet, i.e., packet 231 which is a IPv6 packet. In other words, this depicts that the external cloud network does not support MPLS).
Regarding claim 6, the same motivation to combine Filsfils with Hill and Song utilized in claim 1 is equally applicable in the instant claim.


As to claim 7:
Hill, Song and Filsfils disclose the limitations of claim 6.  Hill further discloses the remaining limitations of claim 7, as follows:
7. The method of claim 6 wherein the control plane updates comprises replacing an MPLS label with an extension header to form a modified MP-BGP header (Hill, Fig. 1 and paragraph [0036] depict/disclose that in a non-limiting example, a router strips the firewall NSH context field (part of extension header) from a PDU and determines the path to the destination device from the (MPLS based) VPN label, with the Examiner taking the broadest reasonable interpretation that the disclosure supports the reverse scenario of stripping (i.e., replacing) the VPN label to leave the extension header on the PDU for further routing).

As to claim 8:
Hill, Song and Filsfils disclose the limitations of claim 7.  Hill further discloses the remaining limitations of claim 8, as follows:
8. The method of claim 7 further comprising maintaining a correlation map between the MPLS label and the extension header (Hill, Fig. 1 and paragraph [0036] depict/disclose that in a non-limiting example that a audit trail is maintained by not stripping the context header of a completed service, but indicating in the context header that the service has been completed, with the Examiner taking the interpretation that doing so maintains a correlation map between the MPLS label and the extension header).


As to claim 9:
Hill, Song and Filsfils disclose the limitations of claim 8.  Hill further discloses the remaining limitations of claim 9, as follows:
9. The method of claim 8 further comprising: 
receiving data associated with the extension header from the VM at the MPLS edge processor (Hill, Fig. 1, paragraph [0031] and [0036] depict/disclose that provider edge router (e.g., router 154) receives a PDU from a CE router (e.g., router 112 in order to provide a service be applied to the PDU, with the service being indicated by extension header fields (e.g., NSH)); 
replacing the extension header with the MPLS label (Hill, Fig. 1 and paragraph [0036] depict/disclose that in a non-limiting example, a router strips (i.e., replaces) the firewall NSH context field (part of extension header) from a PDU and determines the path to the destination device from the (MPLS based) VPN label); and 
routing the data to a remote processing element in the MPLS network based on the MPLS label (Hill, paragraph [0036] discloses that a PDU is transmitted in accordance with the label switched network routing and forwarding information of the PDU).  


As to claim 10:
Hill, Song and Filsfils disclose the limitations of claim 9.  Hill further discloses the remaining limitations of claim 10, as follows:
10. The method of claim 9 further comprising: 
receiving data from the remote processing element at the MPLS edge processor (Hill, Fig. 1, paragraph [0031] depict/disclose that provider edge router (e.g., router 154) receives a PDU from a CE router (i.e., remote processing element, e.g., router 112)); 
replacing the MPLS label with the extension header (Hill, Fig. 1 and paragraph [0036] depict/disclose that in a non-limiting example, a router strips the firewall NSH context field (part of extension header) from a PDU and determines the path to the destination device from the VPN label that is MPLS based in the example of Fig. 1, with the Examiner taking the broadest reasonable interpretation that the disclosure supports the reverse scenario of stripping (i.e., replacing) the VPN label to leave the extension header on the PDU for further routing); and  
advertising the modified MP-BGP header to a cloud edge router in the external cloud network for routing to the VM (Hill, paragraph [0031] discloses that a CE router learns of the address of provider edge router via BGP, with the Examiner taking the interpretation that the learning necessarily involves receipt of advertisement the route per the MP-BGP header).  


As to claim 11:
Hill, Song and Filsfils disclose the limitations of claim 6.  Hill further discloses the remaining limitations of claim 11, as follows:
11. The method of claim 6 wherein the BGP session updates are sent from a remote processing element in the MPLS network to the MPLS edge processor (Hill, paragraph [0031] discloses that a CE router learns of the address of provider edge router via BGP, with the Examiner taking the interpretation that the learning necessarily involves advertisement of BGP updates).  


As to claim 12:
Hill and Song disclose the limitations of claim 11.  Song further discloses the remaining limitations of claim 12, as follows:
12. The method of claim 11 further comprising sending internet protocol version 6 (IPv6) updates from the MPLS edge processor to the VM (Song, Fig. 5 and paragraphs [0046] and [0093] depict/disclose an encoded PDU used for communication updates  between a source (e.g., edge processor 154) and a destination device (e.g., destination 134 that may be a VM) with a next header type being specified by a field in the extension header (e.g., NHT field 531) with IPv6 being one of the disclosed options).  


As to claim 13:
Hill, Song and Filsfils disclose the limitations of claim 6.  Hill further discloses the remaining limitations of claim 13, as follows:
13. The method of claim 6 further comprising establishing a non-MPLS connection between the MPLS edge processor and a cloud edge router associated with the external cloud network (Hill, Fig. 1 depicts establishment of a connection between an external cloud CE edge router (e.g., router 112) and a PE device (e.g., router 152) with the non-limiting disclosure of Fig. 1 supporting a BRI that one of them is be a MPLS and the other is a non-MPLS network device).  


As to claim 14:
Hill discloses the limitations of claim 14, as follows:
14. A system comprising: 
a multi-protocol label switching (MPLS) network having a remote processing element (Hill, Fig. 1 depicts a remote processing element (e.g., source 114)); 
an MPLS network edge processor in communication with the remote processing element, wherein the MPLS network edge processor has an input-output interface (Hill, Fig. 1 and paragraph [0049] depict/disclose a MPLS edge processor (e.g., edge device 112) having an I/O interface); 
a processor coupled to the input-output interface wherein the MPLS network edge processor is further coupled to a memory, the memory having stored thereon executable instructions that when executed by the MPLS network edge processor cause the MPLS network edge processor to effectuate operations comprising (Hill, Fig. 7 and paragraph [0046] depict/disclose a processor and system memory that stores instructions): 
receiving a request for services from a Virtual Machine (VM) in an external cloud network (Hill, Fig. 1 and paragraph [0046] depict/disclose an edge router (e.g., PE 154) receiving a request for service from a source computing machine (e.g., a virtualized machine or VM) that is part of an external cloud network (e.g., network 110)); 
establishing a multi-protocol border gateway protocol (MP-BGP) session between the MPLS network and the external cloud network (Hill, paragraph [0002] discloses that edge routers discover and interface with non-MPLS networks outside the MPLS network using BGP protocol with Examiner taking the interpretation that the flavor of BGP is MP-BGP protocol since MPLS network is on one side of the protocol endpoint, and that discovery and interfacing necessarily involves establishing a MP-BGP session before being able to use the MP-BGP protocol);
sending MP-BGP session updates to a MPLS edge processor in the MPLS network along with next hop routing information (Hill, Fig. 4 and paragraph [0031] and [0032] that depict/disclose that a CE router learns of the address of provider edge router via BGP, with the Examiner taking the interpretation that the learning necessarily involves advertisement of MP-BGP updates, and that  depict/disclose a PDU format that includes a field with extension headers (e.g., NSH field 420) to specify a service path identifier (SPI), a service index (SI), a next protocol (NP), and at least two context headers (one context header for each service to be applied to the PDU, and one for the MPLS VPN path label for the path between a source and a destination); and 
advertising the MP-BGP session updates to the external cloud network (Hill, paragraph [0031] discloses that a CE router learns of the address of provider edge router via BGP, with the Examiner taking the interpretation that the learning necessarily involves advertisement of MP-BGP updates).  
Hill doesn’t disclose the following limitation of claim 1, as follows: 
exchanging control plane updates between the MPLS network and the cloud network; 
However, Song, in the same field of endeavor as Hill, discloses the remaining limitations of claim 1, as follows:
exchanging control plane updates between the MPLS network and the external cloud network (Song, Fig. 2 and paragraph [0057] depict/disclose a network controller 212 being used for collecting and propagating information used later to forward incoming packets (i.e., control plane updates are exchanged between various network elements, e.g., MPLS network 160 and cloud network 110));
Regarding claim 14, the same motivation to combine Song with Hill utilized in claim 1 is equally applicable in the instant claim.

Neither Hill nor Song directly supports the following limitation of amended claim 14:
wherein the external cloud network does not support MPLS.
However, Filsfils, in the same field of endeavor as Hill and Song, discloses the following limitation of claim 14, as follows:
wherein the external cloud network does not support MPLS (Filsfils, Fig. 1C and 2B, and paragraph [0090] depict/disclose element depicts that a packet originating from site 151 is a non-MPLS packet, i.e., packet 231 which is a IPv6 packet. In other words, this depicts that the external cloud network does not support MPLS).
Regarding claim 14, the same motivation to combine Filsfils with Hill and Song utilized in claim 1 is equally applicable in the instant claim.


As to claim 15:
Hill, Song and Filsfils disclose the limitations of claim 14.  Hill further discloses the remaining limitations of claim 15, as follows:
15. The system of claim 14 wherein the operations further comprise: 
replacing an MPLS label with an extension header (Hill, Fig. 1 and paragraph [0036] depict/disclose that in a non-limiting example, a router strips the firewall NSH context field (part of extension header) from a PDU and determines the path to the destination device from the VPN label that is MPLS based in the example of Fig. 1, with the Examiner taking the broadest reasonable interpretation that the disclosure supports the reverse scenario of stripping (i.e., replacing) the VPN label to leave the extension header on the PDU for further routing); 
receiving data associated with the extension header from the VM (Hill, Fig. 1, paragraph [0031] and [0036] depict/disclose that provider edge router (e.g., router 154) receives a PDU from a CE router (e.g., router 112 in order to provide a service be applied to the PDU); 
replacing the extension header with the MPLS label (Hill, Fig. 1 and paragraph [0036] depict/disclose that in a non-limiting example, a router strips (i.e., replaces) the firewall NSH context field (part of extension header) from a PDU and determines the path to the destination device from the VPN label that is MPLS based in the example of Fig. 1); and 
routing the data to the remote processing element (Hill, paragraph [0036] discloses that a PDU is transmitted in accordance with the label switched network routing and forwarding information of the PDU).  


As to claim 16:
Hill, Song and Filsfils disclose the limitations of claim 14.  Hill further discloses the remaining limitations of claim 16, as follows:
16. The system of claim 14 wherein the operations further comprise: 
receiving data from the remote processing element (Hill, Fig. 1, paragraph [0031] depict/disclose that provider edge router (e.g., router 154) receives a PDU from a CE router (i.e., remote processing element, e.g., router 112)); 
replacing the MPLS label with an extension header (Hill, Fig. 1 and paragraph [0036] depict/disclose that in a non-limiting example, a router strips the firewall NSH context field (part of extension header) from a PDU and determines the path to the destination device from the (MPLS based) VPN label, with the Examiner taking the broadest reasonable interpretation that the disclosure supports the reverse scenario of stripping (i.e., replacing) the VPN label to leave the extension header on the PDU for further routing); and 
advertising a modified MP-BGP header to a cloud edge router in the cloud network for routing the data to the VM (Hill, paragraph [0031] discloses that a CE router learns of the address of provider edge router via BGP, with the Examiner taking the interpretation that the learning necessarily involves receipt of advertisement the route per the MP-BGP header).  


As to claim 17:
Hill, Song and Filsfils disclose the limitations of claim 14.  Hill further discloses the remaining limitations of claim 17, as follows:
17. The system of claim 14 wherein the operations further comprise receiving the BGP session updates from a virtual routing and forwarding (VRF) context from the remote processing element (Hill, paragraph [0003] discloses that each MPLS router maintains a virtual routing and forwarding (VRF) table or forwarding
information base (FIB), for each of a plurality of tenants of the MPLS, i.e., for each MP-BGP session).  


As to claim 18:
Hill, Song and Filsfils disclose the limitations of claim 14.  Song further discloses the limitations of claim 18, as follows:
18. The system of claim 14 wherein the operations further comprise sending internet protocol version 6 (IPv6) updates to the VM (Song, Fig. 5 and paragraphs [0046] and [0093] depict/disclose an encoded PDU used for communication updates  between a source (e.g., edge processor 154) and a destination device (e.g., destination 134 that may be a VM) with a next header type being specified by a field in the extension header (e.g., NHT field 531) with IPv6 being one of the disclosed options).  


As to claim 19:
Hill, Song and Filsfils disclose the limitations of claim 14.  Hill further discloses the remaining limitations of claim 19, as follows:
19. The system of claim 14 wherein the operations further comprise establishing a non- MPLS connection with a cloud edge router associated with the external cloud network (Hill, Fig. 1 depicts establishment of a connection between an external cloud CE edge router (e.g., router 112) and a PE device (e.g., router 152) with the non-limiting disclosure of Fig. 1 supporting the BRI that one of them is be a MPLS and the other is a non-MPLS network device).  


As to claim 20:
Hill, Song and Filsfils disclose the limitations of claim 15.  Hill further discloses the remaining limitations of claim 20, as follows:
20. The system of claim 15 wherein the operations further comprise maintaining a correlation map between the MPLS label and the extension header (Hill, Fig. 1 and paragraph [0036] depict/disclose that in a non-limiting example that a audit trail is maintained by not stripping the context header of a completed service, but indicating in the context header that the service has been completed, with the Examiner taking the interpretation that doing so maintains a correlation map between the MPLS label and the extension header).

Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub. No. US 2021/0306338 A1 ("Miriyala") - discloses a system and method for 
interconnection of computer network systems that includes data centers and customer networks associated with customers being interconnected via a service provider network. The data center or private network may host one or more cloud-based cloud computing devices or clusters. According to the disclosure, routing instances are implemented corresponding to virtual networks within data centers, with packets received by a virtual router comprising an outer header (akin to an extension header in the instant application) that include network identifiers such as MPLS labels that identify one or more virtual networks as well as the corresponding routing instances executed by virtual routers. (See, Fig. 1 and Fig. 2 and their related description on paragraphs [0025]-[0032]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412